DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 9 and 16 are objected to because of the following informalities:  The examiner suggested amending the limitation “wherein extracting configuration information” because it is not clear how extracting configuration information was defined in the claims prior to the wherein clause.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-9, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US Pub No. 2016/0234162) in view of Viger et al. (US Patent No. 8,812,633).
Regarding independent claim 1, Sabet teaches a method for managing actual or potential internet protocol (IP) address conflicts in a virtual private network (VPN) (Sabet, page 1, paragraph 0002 and page 3, paragraph 0019), comprising: identifying IP addresses and reserved IP address ranges (Sabet, page 3, paragraph 0021 and page 7, paragraphs 0145-0146; existing IP address and new IP addresses); identifying actual or potential IP address conflicts between the at least two remote endpoint devices (Sabet, page 3, paragraphs 0019 & 0021 and page 6, paragraph 0137; determine conflict with network addresses/overlap); and resolving, preemptively, the actual or potential IP address conflicts independent of an instruction to communicate data from the one or more local endpoint devices to any of the at least two remote endpoint devices (Sabet, page 3, paragraph 0021 and page 6, paragraphs 0137-0128 and page 8, paragraphs 0147-0148; resolve conflict by reassigning IP address).
Sabet teaches data network topologies can be several different networks (Sabet, Figure 2, page 1, paragraph 0005 and page 6, paragraph 0139) but not explicitly teach at least two remote endpoint devices in the VPN, wherein the one or more remote endpoint devices are 
Viger teaches at least two remote endpoint devices in the VPN, wherein the one or more remote endpoint devices are connected, via one or more VPN tunnels and via one or more local peer devices or one or more remote peer devices, to one or more local devices that manage the VPN (Viger, column 11, lines 20-55; VPN with communication tunnel between endpoints).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet with the teachings of Viger for the VPN to implement a communication network between local endpoints and remote endpoints to provide the advantage of preventing during the setting up of the tunnel, address conflict (Viger, column 6, lines 24-47). 
Regarding claim 2, Sabet in view of Viger teaches the method further comprising extracting a route table from a router directing traffic to an appropriate network host among the plurality of hosting networks, and generating a sorted list with host/network address, subnet mask, and associated network information (Sabet, page 5, paragraph 0131, page 6, paragraphs 0137-0138 and page 7, paragraph 0145; creates an IP address list); wherein the extracting configuration information is also from a set of applicable routers (Sabet, page 5, paragraphs 0132-0133).
Regarding claim 5, Sabet in view of Viger teaches the method wherein extracting the configuration information is performed by a computer storing the configuration information within an address space local to the computer (Sabet, page 6, paragraph 0137).
claim 7, Sabet in view of Viger teaches each and every limitation of claim 1, however, Viger teaches the method further comprising: communicating data to an endpoint device via a VNP, the communicating comprising performing network address translation (NAT) to map a conflicting Request for Comments (RFC) 1918 IP address of the endpoint device to a correct remote peer device in the VPN (Viger, column 3, line 55-column 4, line 4, column 5, lines 1-5 and column 22, lines 28-58; NAT translating addresses with conflict).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet with the teachings of Viger for router/gateway implementing NAT mechanism to provide the advantage of preventing address conflict (Viger, column 6, lines 24-47). 
Regarding independent claim 8, Sabet teaches a computer program product for managing actual or potential internet protocol (IP) address conflicts in a virtual private network (VPN)(Sabet, page 1, paragraph 0002 and page 3, paragraph 0019), the computer program product comprising a non-transitory tangible storage device having program code embodied therewith, the program code executable by one or more processors of one or more computers to perform a method (Sabet, page 8, paragraphs 0152-0153), the method comprising: identifying, by the one or more processors, IP addresses and reserved IP address ranges (Sabet, page 3, paragraph 0021 and page 7, paragraphs 0145-0146; existing IP address and new IP addresses); identifying, by the one or more processors, actual or potential IP address conflicts between the at least two remote endpoint devices (Sabet, page 3, paragraphs 0019 & 0021 and page 6, paragraph 0137; determine conflict with network addresses/overlap); and resolving, preemptively, by the one or more processors, the actual or potential IP address conflicts Sabet, page 3, paragraph 0021 and page 6, paragraphs 0137-0128 and page 8, paragraphs 0147-0148; resolve conflict by reassigning IP address).
Sabet teaches data network topologies can be several different networks (Sabet, Figure 2, page 1, paragraph 0005 and page 6, paragraph 0139) but not explicitly teach at least two remote endpoint devices in the VPN, wherein the one or more remote endpoint devices are connected, via one or more VPN tunnels and via one or more local peer devices or one or more remote peer devices, to one or more local devices that manage the VPN. 
Viger teaches at least two remote endpoint devices in the VPN, wherein the one or more remote endpoint devices are connected, via one or more VPN tunnels and via one or more local peer devices or one or more remote peer devices, to one or more local devices that manage the VPN (Viger, column 11, lines 20-55; VPN with communication tunnel between endpoints).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet with the teachings of Viger for the VPN to implement a communication network between local endpoints and remote endpoints to provide the advantage of preventing during the setting up of the tunnel, address conflict (Viger, column 6, lines 24-47). 
Regarding claim 9, Sabet in view of Viger teaches the computer program product wherein the programming instructions further comprise instructions for: extracting, by the one or more processors, a route table from a router directing traffic to an appropriate network host Sabet, page 5, paragraph 0131, page 6, paragraphs 0137-0138 and page 7, paragraph 0145; creates an IP address list); wherein the extracting configuration information is also from a set of applicable routers (Sabet, page 5, paragraphs 0132-0133).
Regarding claim 12, Sabet in view of Viger teaches the computer program product wherein extracting the configuration information is performed by a computer storing the configuration information within an address space local to the computer (Sabet, page 6, paragraph 0137).
Regarding claim 14, Sabet in view of Viger teaches each and every limitation of claim 8, however, Viger teaches the computer program product wherein the programming instructions further comprise instructions: communicating data to an endpoint device via a VNP, the communicating comprising performing network address translation (NAT) to map a conflicting Request for Comments (RFC) 1918 IP address of the endpoint device to a correct remote peer device in the VPN (Viger, column 3, line 55-column 4, line 4, column 5, lines 1-5 and column 22, lines 28-58; NAT translating addresses with conflict).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet with the teachings of Viger for router/gateway implementing NAT mechanism to provide the advantage of preventing address conflict (Viger, column 6, lines 24-47). 
Regarding independent claim 15, Sabet teaches a computer system for passive determination of reserved internet protocol (IP) conflicts on one or more hosted virtual private Sabet, page 1, paragraph 0002 and page 3, paragraph 0019) comprising: one or more computer devices each having one or more processors and one or more tangible storage devices; and a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors (Sabet, page 8, paragraphs 0152-0153), the program instructions comprising instructions for: identifying IP addresses and reserved IP address ranges (Sabet, page 3, paragraph 0021 and page 7, paragraphs 0145-0146; existing IP address and new IP addresses); identifying actual or potential IP address conflicts between the at least two remote endpoint devices (Sabet, page 3, paragraphs 0019 & 0021 and page 6, paragraph 0137; determine conflict with network addresses/overlap); and resolving, preemptively, the actual or potential IP address conflicts independent of an instruction to communicate data from the one or more local endpoint devices to any of the at least two remote endpoint devices (Sabet, page 3, paragraph 0021 and page 6, paragraphs 0137-0128 and page 8, paragraphs 0147-0148; resolve conflict by reassigning IP address).
Sabet teaches data network topologies can be several different networks (Sabet, Figure 2, page 1, paragraph 0005 and page 6, paragraph 0139) but not explicitly teach at least two remote endpoint devices in the VPN, wherein the one or more remote endpoint devices are connected, via one or more VPN tunnels and via one or more local peer devices or one or more remote peer devices, to one or more local devices that manage the VPN. 
Viger teaches at least two remote endpoint devices in the VPN, wherein the one or more remote endpoint devices are connected, via one or more VPN tunnels and via one or more local peer devices or one or more remote peer devices, to one or more local devices that Viger, column 11, lines 20-55; VPN with communication tunnel between endpoints).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet with the teachings of Viger for the VPN to implement a communication network between local endpoints and remote endpoints to provide the advantage of preventing during the setting up of the tunnel, address conflict (Viger, column 6, lines 24-47). 
Regarding claim 16, Sabet in view of Viger teaches the computer system wherein the programming instructions further comprise instructions for: extracting a route table from a router directing traffic to an appropriate network host among the plurality of hosting networks, and generating a sorted list with host/network address, subnet mask, and associated network information (Sabet, page 5, paragraph 0131, page 6, paragraphs 0137-0138 and page 7, paragraph 0145; creates an IP address list); wherein the extracting configuration information is also from a set of applicable routers (Sabet, page 5, paragraphs 0132-0133).
Regarding claim 18, Sabet in view of Viger teaches the computer system wherein extracting the configuration information is performed by a computer storing the configuration information within an address space local to the computer (Sabet, page 6, paragraph 0137).
Regarding claim 20, Sabet in view of Viger teaches each and every limitation of claim 15, however, Viger teaches the computer system wherein the programming instructions further comprise instructions: communicating data to an endpoint device via a VNP, the communicating comprising performing network address translation (NAT) to map a conflicting Request for Comments (RFC) 1918 IP address of the endpoint device to a correct remote peer Viger, column 3, line 55-column 4, line 4, column 5, lines 1-5 and column 22, lines 28-58; NAT translating addresses with conflict).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet with the teachings of Viger for router/gateway implementing NAT mechanism to provide the advantage of preventing address conflict (Viger, column 6, lines 24-47).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US Pub No. 2016/0234162) in view of Viger et al. (US Patent No. 8,812,633) as applied to claims 1-2, 5, 7-9, 12, 14-16, 18 and 20 above, and further in view of Johns et al. (US Pub No. 2015/0047051).
Regarding claim 3, Sabet in view of Viger teaches private network using address space defined by RFC 1918 (Viger, column 3, lines 62-64). 
Sabet in view of Viger does not explicitly teach the method wherein the extracting the route table includes extracting filters on Request for Comment (RFC) 1918 addresses. 
Johns teaches wherein the extracting the route table includes extracting filters on Request for Comment (RFC) 1918 addresses (John, page 4, paragraph 0044; filters out RFC 1918 addresses). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet in view of Viger with the teachings of Johns to filter out RFC 1918 addresses to provide the advantage of protecting internal network resources against external scripts (John, page 4, paragraph 0044). 
claim 10, Sabet in view of Viger teaches private network using address space defined by RFC 1918 (Viger, column 3, lines 62-64). 
Sabet in view of Viger does not explicitly teach the computer program product wherein the extracting the route table includes extracting filters on Request for Comment (RFC) 1918 addresses. 
Johns teaches wherein the extracting the route table includes extracting filters on Request for Comment (RFC) 1918 addresses (John, page 4, paragraph 0044; filters out RFC 1918 addresses). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet in view of Viger with the teachings of Johns to filter out RFC 1918 addresses to provide the advantage of protecting internal network resources against external scripts (John, page 4, paragraph 0044). 
Regarding claim 17, Sabet in view of Viger teaches private network using address space defined by RFC 1918 (Viger, column 3, lines 62-64). 
Sabet in view of Viger does not explicitly teach the computer system wherein the extracting the route table includes extracting filters on Request for Comment (RFC) 1918 addresses. 
Johns teaches wherein the extracting the route table includes extracting filters on Request for Comment (RFC) 1918 addresses (John, page 4, paragraph 0044; filters out RFC 1918 addresses). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet in view of Viger with the teachings of Johns John, page 4, paragraph 0044). 

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US Pub No. 2016/0234162) in view of Viger et al. (US Patent No. 8,812,633) as applied to claims 1-2, 5, 7-9, 12, 14-16, 18 and 20 above, and further in view of Ammirata (US Pub No. 2006/0206934).
Regarding claim 6, Sabet in view of Viger teaches each and every claim limitation of claim 1. 
Sabet in view of Viger does not explicitly teach the method wherein the VPN is an Internet Protocol security (IPSEC) paradigm VPN.
Ammirata teaches wherein the VPN is an Internet Protocol security (IPSEC) paradigm VPN (Ammirata, page 1, paragraph 0015). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet in view of Viger with the teachings of Ammirata to have a IPSEC based VPN server to provide the advantage of a eliminating the VPN server from having to assign a manual IP address to the client (Ammirata, page 1, paragraphs 0004 and 0016).
Regarding claim 13, Sabet in view of Viger teaches each and every claim limitation of claim 8. 
Sabet in view of Viger does not explicitly teach the computer program product wherein the VPN is an Internet Protocol security (IPSEC) paradigm VPN.
Ammirata, page 1, paragraph 0015). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet in view of Viger with the teachings of Ammirata to have a IPSEC based VPN server to provide the advantage of a eliminating the VPN server from having to assign a manual IP address to the client (Ammirata, page 1, paragraphs 0004 and 0016).
Regarding claim 19, Sabet in view of Viger teaches each and every claim limitation of claim 15. 
Sabet in view of Viger does not explicitly teach the computer system wherein the VPN is an Internet Protocol security (IPSEC) paradigm VPN.
Ammirata teaches wherein the VPN is an Internet Protocol security (IPSEC) paradigm VPN (Ammirata, page 1, paragraph 0015). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet in view of Viger with the teachings of Ammirata to have a IPSEC based VPN server to provide the advantage of a eliminating the VPN server from having to assign a manual IP address to the client (Ammirata, page 1, paragraphs 0004 and 0016).

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art Kelkar et al. (US Pub No. 2013/0182651) discloses a network device and/or method for virtual private network client Internet Protocol (IP) address conflict detection in the wireless network.  The network device receives, from a VPN client, a message that includes a first private IP address corresponding to a VPN client, and re-allocates a second private IP address corresponding to the same VPN client.  The second private IP address resolves an IP address conflict between a tentative private IP address allocated for the VPN client by the VPN server within the wireless network and the first private IP address allocated for the VPN client by an ISP server external to the wireless network.  The network device also transmits the first private IP address and the second private IP address in a single message, such as a single IP data packet, to the VPN client (Kelkar, Abstract), however, the prior art taken alone or in combination does not suggest or disclose “categorizing the input as host, range, or network and expands; converting the set of network entries to decimal; performing an iterative compare; and providing an output identifying whether a host matches an existing reservation for a host AUS820160858US01 Page 36 of 41 or is included in a network reservation, and also identifies whether an input range or network is a full or partial network reservation match” in combination with the rest of the claim limitations.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is NIEMI (US Pub No. 2013/0239198). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437